COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                NO. 2-10-254-CV


SHERRY LINDSEY                                                      APPELLANT

                                        V.

JOSLYN SMITH                                                          APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT

                                    ------------

      On August 10, 2010 and August 24, 2010, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).


      1
       See Tex. R. App. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court=s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 16, 2010




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in
courts of appeals).


                                        2